Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

AL Peoria LLC dba AlignLife of Peoria
(PTAN: F100280759)
and
Andrea Forget-Schnowske, DC
(PTAN: F400281216),

Petitioners,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-16-615
Decision No. CR4725

Date: October 24, 2016

DECISION

This case involves the consolidated requests for hearing of two petitioners-- AL Peoria
LLC doing business as AlignLife of Peoria (“Petitioner AlignLife” or “the practice”) and
Andrea Forget-Schnowske, DC (“Petitioner Forget-Schnowske”). Petitioners’ Medicare
billing privileges were deactivated as a result of the practice’s failure to timely respond to
a request that it revalidate its enrollment information. Petitioners’ billing privileges were
subsequently reactivated effective January 13, 2016, which is 30 days prior to the receipt
of Petitioner AlignLife’s enrollment application to reactivate its billing privileges by
National Government Services (NGS), a Medicare administrative contractor. Petitioners
have both appealed NGS’s assignment of a January 13, 2016 effective date for the
reactivation of their billing privileges. For the reasons discussed below, I conclude that
the effective date of Petitioners’ reactivated billing privileges remains January 13, 2016.
I. Background

Petitioner AlignLife is a chiropractic practice that is owned by Petitioner Forget-
Schnowske, a chiropractic doctor. Centers for Medicare & Medicaid Services Exhibit
(CMS Ex.) 4 at 2 (letter from Petitioner Forget-Schnowske to NGS stating that she
“purchased this business on January 1, 2015”). Petitioner Forget-Schnowske reported in
a Form CMS-855B that, prior to purchasing the practice on January 1, 2015, she took
over managing control of the practice on December 1, 2014. CMS Ex. | at 30. In
connection with this appeal, Petitioner currently contends that, despite the
aforementioned statements, she did not purchase the practice until May 18, 2015. P. Ex.
3 (letter stating that Petitioner Forget-Schnowske “entered into a sale agreement for the
practice AL Peoria LLC on 1/1/2015 and documents were signed showing a sale date of
1/1/2015 at the request of the accountant for the business” but “the actual sale and
transfer of ownership of the practice with closing documents did not occur until May 18,
2015.”)

On March 23, 2015, NGS sent Petitioner AlignLife a request for revalidation of its
Medicare enrollment. CMS Ex. 2. NGS mailed the correspondence to 4812 N. Sheridan
Rd. in Peoria, Illinois. CMS Ex. 2 at 1. NGS’s letter cautioned the practice that its
Medicare billing privileges may be deactivated if it did not return a completed
revalidation application within 60 days. CMS Ex. 2 at 1. The letter further informed the
practice that it was required to report enrollment changes, such as changes in ownership,
control, or practice location, within specified time limits. CMS Ex. 2 at 3. Petitioner
AlignLife did not return the revalidation application within the prescribed time period.!

Ina letter dated October 9. 2015, well after its sale was completed, NGS informed
Petitioner AlignLife that it had deactivated Petitioner AlignLife’s billing privileges,
effective September 19, 2015. CMS Ex. 3 at 1. NGS likewise deactivated Petitioner
Forget-Schnowske’s Provider Transaction Access Number (PTAN) because her billing
privileges were based on her relationship with Petitioner AlignLife. CMS Ex. 13 at 1;
see CMS Ex. 4 at 2.

Petitioner AlignLife submitted a revalidation application (Form CMS-855B) that was
received on February 12, 2016, at which time it reported that Petitioner Forget-
Schnowske assumed managing control on December 1, 2014 and purchased the practice

' Despite the notice provided in the March 23, 2015 letter, Petitioner did not inform NGS
of its changes in managing control and ownership until February 12, 2016.
on January 1, 2015.7 CMS Ex. | at 2, 30. Petitioner AlignLife also reported that it had
relocated to a new office location at 4700 N. University Street in Peoria, IL, and had seen
its first Medicare patient at that location on December 21, 2015. CMS Ex. 1 at 20. Ina
letter dated March 11, 2016, NGS approved Petitioner AlignLife’s revalidation
application and assigned a new PTAN with an effective date of January 13, 2016. CMS
Ex. 7. Ina separate letter issued that same date, March 11, 2016, NGS informed
Petitioner Forget-Schnowske that her revalidation application had been approved and
assigned a new PTAN. CMS Ex. 12 at 1.

Both petitioners sought reconsideration of the effective dates assigned for their
reactivated Medicare billing privileges. CMS Ex. 4. NGS issued a single reconsidered
determination that explained that both petitioners would maintain the newly assigned
PTANSs and that the effective date of billing privileges would continue to be January 13,
2016. CMS Ex. 9 at 1-2.

Both petitioners filed a request for hearing on May 31, 2016 that was received at the Civil
Remedies Division on June 7, 2016.° CMS filed an amended pre-hearing brief and
motion for summary disposition (CMS Br.), along with 13 exhibits (CMS Exs. | to 13).
Petitioner filed a response (P. Br.) with four exhibits (P. Exs. 1 to 4).* In the absence of
any objections, I admit CMS Exs. | to 13 and P. Exs. 1 to 4 into the record.

Neither party has offered the testimony of any witnesses, and therefore, a hearing for the
purpose of cross-examination of witnesses is not necessary. See Acknowledgment and
Prehearing Order §§ 8, 9, and 10. I consider the record in this case to be closed, and the
matter is ready for a decision on the merits.”

> Petitioner Forget-Schnowske previously submitted her own enrollment application,
Form CMS-855L, on January 13, 2016, presumably to update her practice location and
related information. CMS Ex. 10.

> Petitioner Forget-Schnowske was added as a named party to this appeal after CMS
conceded that she is a proper party in an amended brief filed on August 12, 2016.

+ While Petitioners’ exhibits do not comply with the identification and marking
requirements set forth in the Acknowledgement and Pre-Hearing Order, Petitioners’
exhibit list identifies each of the four exhibits by number.

> CMS has argued that summary disposition is appropriate. It is unnecessary in this
instance to address the issue of summary disposition, as neither party has requested an in-
person hearing.
IL. Issues

Whether CMS had a legitimate basis for establishing January 13, 2016, as the effective
date of the reactivated billing privileges for Petitioner AlignLife and Petitioner Forget-
Schnowske.

Il. Jurisdiction
I have jurisdiction to decide this case. 42 C.F.R. §§ 498.3(b)(15), 498.5(/)(2).
IV. Findings of Fact, Conclusions of Law, and Analysis®

I. On March 23, 2015, NGS sent a revalidation request to Petitioner
AlignLife.

2. NGS received Petitioner AlignLife’s enrollment application seeking
reactivation of its billing privileges on February 12, 2016.

3. An effective date earlier than January 13, 2016 is not warranted for
the reactivation of billing privileges for Petitioner AlignLife and
Petitioner Forget-Schnowske.

Both petitioners are considered to be “suppliers” for purposes of the Social Security Act
(Act) and the regulations. See 42 U.S.C. §§ 1395x(d), 1395x(u); see also 42 C.F.R.

§ 498.2. A “supplier” furnishes services under Medicare and the term applies to
physicians or other practitioners that are not included within the definition of the phrase
“provider of services.” 42 U.S.C. § 1395x(d). A supplier must enroll in the Medicare
program to receive payment for covered Medicare items or services. 42 C.F.R.

§ 424.505. The regulations at 42 C.F.R. Part 424, subpart P, establish the requirements
for a supplier to enroll in the Medicare program. 42 C.F.R. §§ 424.510 - 424.516; see
also Act § 1866(j)(1)(A) (authorizing the Secretary of the U.S. Department of Health and
Human Services to establish regulations addressing the enrollment of providers and
suppliers in the Medicare program). A supplier that seeks billing privileges under
Medicare must “submit enrollment information on the applicable enrollment application.”
42 C.F.R. § 424.510(a). “Once the provider or supplier successfully completes the
enrollment process . .. CMS enrolls the provider or supplier into the Medicare program.”
42 C.F.R. § 424.510(a), (d).

To maintain Medicare billing privileges, a supplier must revalidate its enrollment
information at least every five years. 42 C.F.R. § 424.515. CMS (or its contractor)
reserves the right to perform off-cycle revalidations in addition to the regular five-year

® My findings of fact and conclusions of law are set forth in italics and bold font.
revalidations and may request that a provider or supplier recertify the accuracy of the
enrollment information when warranted to assess and confirm the validity of the
enrollment information maintained by CMS. 42 C.F.R. § 424.515. Off-cycle
revalidations may be triggered as a result of random checks, information indicating local
health care fraud problems, national initiatives, complaints, or other reasons that cause
CMS to question the compliance of the provider or supplier with Medicare enrollment
requirements. 42 C.F.R. § 424.515(d). When CMS notifies a supplier that it is time to
revalidate, the supplier must provide the requested information and documentation
within 60 calendar days of CMS’s notification. 42 C.F.R. § 424.515(a)(2).

CMS is authorized to deactivate an enrolled supplier’s Medicare billing privileges if the
enrollee fails to comply with revalidation requirements within 90 days of CMS’s notice
to revalidate. 42 C.F.R. § 424.540(a)(3). If CMS deactivates a supplier’s Medicare
billing privileges, “[n]o payment may be made for otherwise Medicare covered items or
services furnished to a Medicare beneficiary.” 42 C.F.R. § 424.555(b). The regulation
authorizing deactivation explains that “[d]eactivation of Medicare billing privileges is
considered an action to protect the provider or supplier from misuse of its billing number
and to protect the Medicare Trust Funds from unnecessary overpayments.” 42 C.F.R.

§ 424.540(c).

The reactivation of an enrolled provider or supplier’s billing privileges is governed by
42 C.F.R. § 424.540(b), and the process for reactivation is contingent on the reason for
deactivation. If CMS deactivates a provider or supplier’s billing privileges due to an
untimely response to a revalidation request, such as in this case, the enrolled provider or
supplier may apply for CMS to reactivate its Medicare billing privileges by completing
the appropriate enrollment application or recertifying its enrollment information, if
deemed appropriate. 42 C.F.R. § 424.540(a)(3), (b)(1). NGS informed Petitioner
AlignLife, at the time of its deactivation, that it could revalidate using an internet-based
system or it could submit a hard copy Form CMS-855 application. CMS Ex. 3 at 1-2.

NGS deactivated Petitioner AlignLife’s billing privileges approximately six months after
NGS requested that it revalidate its enrollment information and Petitioner AlignLife did
not provide a response.’ CMS Exs. 3. More than 10 months after NGS initially
requested that Petitioner complete the revalidation process (CMS Ex. 2), Petitioner
AlignLife submitted an application for revalidation that NGS received on February 12,
2016. CMS Ex. 1. NGS accepted Petitioner AlignLife’s application and reactivated both
petitioners’ billing privileges and assigned new PTANs. CMS Exs. 7, 12. NGS
reactivated the billing privileges of Petitioner AlignLife and Petitioner Forget-Schnowske
effective January 13, 2016, which is 30 days prior to NGS’s receipt of Petitioner
AlignLife’s signed enrollment application. CMS Exs. 7, 12; see CMS Ex. 1.

7 The deactivation of Petitioner Forget-Schnowske’s billing privileges resulted from the
deactivation her practice’s billing privileges.
The pertinent regulation with respect to the effective date of reactivation, as cited by
NGS in its reconsidered decision, is 42 C.F.R. § 424.520(d). CMS Ex. 9 at 1; Arkady B.
Stern, M_.D., DAB No. 2329 at 4 (2010). Section 424.520(d) states that “[t]he effective
date for billing privileges . . . is the later of — (1) [t]he date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor; or (2)
[t]he date that the supplier first began furnishing services at a new practice location.”
NGS’s letter referenced a corresponding CMS policy (“Revalidation Received After a
Deactivation Occurs”), which at that time had been in effect since May 15, 2015.° That
policy was consistent with section 424.520(d) and instructed that “[t]he PTAN and
effective date shall remain the same if the revalidation application was received prior to
120 days after the date of deactivation” and “[i]f the revalidation is received more than
120 days after deactivation, a new PTAN and effective date shall be issued to the
provider or supplier... .”. Medicare Program Integrity Manual (MPIM), ch. 15

§ 15.29.4.3 (rev. 578, issued February 25, 2015, effective May 15, 2015). The
Departmental Appeals Board has explained that the “date of filing” is the date “that an
application, however sent to a contractor, is actually received.” Alexander C. Gatzimos,
MD, JD, LLC, DAB No. 2730 at 5 (2016) (emphasis omitted). Accordingly, based on the
date of filing of Petitioner AlignLife’s enrollment application, which was more than 120
days after deactivation, NGS reactivated Petitioners’ billing privileges effective January
13, 2016. NGS favorably assigned a January 13, 2016 effective date of billing privileges
based on its interpretation that 42 C.F.R. § 424.521(a) allowed for an earlier effective
date of billing privileges based on the 30-day retrospective billing provision contained in
that regulation. See CMS Ex. 9 at 1, citing 42 C.F.R. § 424.521(a).

Petitioners are seeking an effective date of billing privileges dating back to the date of
deactivation on September 19, 2015. However, Petitioners do not identify any authority
supporting this retroactive effective date for the reactivation of billing privileges.

While Petitioner AlignLife’s failure to respond to the revalidation request for a period of
more than 10 months resulted in an approximately 5-month lapse in its billing privileges,
only a few years ago such a failure to respond to a revalidation request could have

resulted in a revocation of billing privileges and an enrollment bar for a minimum of one
year.” 42 C.F.R. § 424.535(b), (c) (2010) (stating that “[w]hen a provider’s or supplier’s

® The Secretary recently revised portions of section 15.29.4.3 and related sections of the
MPIM, but those revisions do not substantively impact the discussion herein. (Revision
666, issued August 5, 2016, and effective September 6, 2016).

° As I previously referenced, the available evidence indicates that Petitioner AlignLife
failed to timely report changes in managing control, ownership, and practice location.
While not addressed by NGS, I recognize that such delayed notification of changes in
Petitioner’s managing control, ownership, and practice location, if supported by the
billing privilege is revoked any provider agreement in effect at the time of revocation is
terminated effective with the date of revocation” and “[a]fter a... supplier . . . has had
their billing privileges revoked, they are barred from participating in the Medicare
program from the effective date of the revocation until the end of the re-enrollment bar,”
which is a minimum of one year and no more than three years.) The Secretary’s former
authority to revoke billing privileges and establish a re-enrollment bar was implemented
through a final rule published on June 27, 2008, and the regulatory amendment had a
stated purpose “to prevent providers and suppliers from being able to immediately re-
enroll in Medicare after their billing privileges were revoked.” 76 Fed. Reg. 65909,
65912 (October 24, 2011), citing 73 Fed. Reg. 36448. When the Secretary later
determined, in subsequent rulemaking, that this basis for revocation and a re-enrollment
bar should be eliminated through removing the pertinent language in 42 C.F.R.

§ 424.535(c), the Secretary’s final rule explained:

In our October 24, 2011, proposed rule, we proposed to revise § 424.535(c)
to eliminate the re-enrollment bar in instances where providers and
suppliers have had their billing privileges revoked under § 424.535(a)
solely for failing to respond timely to a CMS revalidation request or other
request for information. As we explained in the proposed rule, we believe
that this change is appropriate because the re-enrollment bar in such
circumstances often results in unnecessarily harsh consequences for the
provider or supplier and causes beneficiary access issues in some cases... .
Moreover, there is another, less restrictive regulatory remedy available for
addressing a failure to respond timely to a revalidation request. This
remedy was identified in proposed § 424.540(a)(3).

77 Fed. Reg. at 29009 (emphasis added). The final rule further stated:

evidence, could have resulted in the revocation of its billing privileges based on a failure
to comply with enrollment requirements. See 42 C.F.R. §§ 424.516(d), 424.535(a)(9). In
addition to revocation of billing privileges, such a failure to meet enrollment
requirements could have resulted in one-year re-enrollment bar, at a minimum, whereas
the total duration of Petitioner’s deactivated billing privileges was for approximately 5
months. 42 C.F.R. § 424.535(c). Thus, it is fortuitous for Petitioner that NGS
deactivated its billing privileges rather than revoking its Medicare supplier agreement and
establishing a re-enrollment bar. While Petitioner Forget-Schnowske attributes the
failure to timely revalidate on the practice’s previous owner and billing employee, she
was the practice’s owner at the time it both changed ownership and relocated to a new
practice location. Petitioner Forget-Schnowske was also the owner of the practice at the
time NGS provided notice that its Medicare billing privileges had been deactivated due to
its failure to respond to a revalidation request. CMS Ex. 3.
We do not believe that the finalization of our proposed revision to
§ 424.535(c) will impact our ability to prevent or combat fraudulent activity
in our programs. Providers and suppliers that fail to respond once or
repeatedly to a revalidation or other informational request will still be
subject to adverse consequences, including—as explained below—the
deactivation of their Medicare billing privileges.

77 Fed. Reg. at 29010 (emphasis added). Finally, in amending section 424.540(a)(3), as
referenced above, the final rule stated:

We proposed to add a new § 424.540(a)(3) that would allow us to
deactivate, rather than revoke, the Medicare billing privileges of a provider
or supplier that fails to furnish complete and accurate information and all
supporting documentation within 90 calendar days of receiving notification
to submit an enrollment application and supporting documentation, or
resubmit and certify to the accuracy of its enrollment information. While
the deactivated provider or supplier would still need to submit a complete
enrollment application to reactivate its billing privileges, it would not be
subject to other, ancillary consequences that a revocation entails; for
instance, a prior revocation must be reported in section 3 of the Form CMS-
855I application, whereas a prior deactivation need not.

77 Fed. Reg. at 29013 (emphasis added). Thus, while the rulemaking explained that the
regulatory amendment was intended to mitigate the “unnecessarily harsh consequences”
of revocation and a mandatory enrollment bar for a supplier’s failure to respond to a
revalidation request, the final rule recognized that there was a “less restrictive regulatory
remedy available for addressing a failure to respond timely to a revalidation request” and
that a supplier “will still be subject to adverse consequences” that included “the
deactivation of their Medicare billing privileges.” The final rule implemented section
424.540(a)(3), which specified that deactivation of billing privileges, rather than
revocation, was appropriate, and stated that deactivation “does not have any effect ona
provider or supplier’s participation agreement or any conditions of participation.” '°

42 CFR. § 424.540(a)(3), (c).

' A physician or supplier participation agreement can be made through a Form CMS-
460. When a physician or supplier enters into such an agreement, it “enters into an
agreement with the Medicare program to accept assignment of the Medicare Part B
payment for all services for which the participant is eligible to accept assignment under
the Medicare law and regulations.” Form CMS-460. A supplier such as Petitioner is not
subject to conditions of participation. See 42 C.F.R. Parts 482 and 485.
While section 424.540(a)(3) indicates that the deactivation does not have any effect on
the supplier’s participation agreement or conditions of participation, deactivation
nonetheless may cause “adverse consequences,” most significantly, the loss of billing
privileges. The effective date of reactivation of billing privileges is governed by

42 C.F.R. § 424.520, “Effective date of Medicare billing privileges,” which states, in
pertinent part, that the effective date for billing privileges, as applicable to this case, is
“(t]he date of filing of a Medicare enrollment application that was subsequently approved
by a Medicare contractor.” 42 C.F.R. § 424.520(d)(1). The May 9, 2016 reconsidered
determination explicitly relied on 42 C.F.R. § 424.520(d) in determining that the effective
date of Petitioner’s reactivated billing privileges was correctly determined to be January
13, 2016. CMS Ex. 9 at 2. The reconsidered determination additionally relied on section
15.29.4.3 of the version of the MPIM that was in effect, which contained the
aforementioned policy guidance that is consistent with section 424.520(d) and indicates
that the effective date of a reactivation based on a revalidation application that was
received more than 120 days after deactivation is the date the enrollment application was
submitted. But see Viora Home Health, Inc., DAB No. 2690 at 8 (2016) (“the MPIM
provision . . . is sub-regulatory guidance, and as the introduction to chapter 15 of MPIM .
. . suggests, chapter 15 provisions are primarily intended as guidance or instructions for
CMS fee-for-service contractors”). While the regulation does not require CMS to wait as
long as 120 days to deactivate billing privileges and assign a new PTAN and effective
date, NGS followed the more permissive directive of the MPIM that required assignment
of anew PTAN and effective date after more than 120 days following deactivation."
NGS correctly applied section 424.520(d), and its reliance on the MPIM was to the
benefit of Petitioners. An effective date earlier than January 13, 2016 is not warranted.

Petitioners have argued that they were unaware of the revalidation request and allege that
the former owner and an internal billing employee were responsible for the failure to
timely revalidate the practice’s Medicare enrollment. P. Br. at 1. Prior to the instant
appeal, Petitioner Forget-Schnowske asserted, on more than one occasion, that she has
owned the practice since January 1, 2015. CMS Ex. | at 3; 4 at 2. In fact, Petitioner

'! Pursuant to 42 C.F.R. § 424.540(a)(3), CMS may deactivate the Medicare billing
privileges when a provider or supplier “does not furnish complete and accurate
information and all supporting documentation within 90 calendar days of receipt of
notification from CMS to submit an enrollment application and supporting
documentation, or resubmit and certify to the accuracy of its enrollment application.”
Thus, Section 15.29.4.3 of the MPIM in effect at the time of Petitioners’ deactivation,
while not inconsistent with the regulation, instructed Medicare contractors to allow an
additional 30 days, until 120 days, to receive a response to a request for revalidation
before deactivating Medicare billing privileges. See also MPIM, ch. 15 § 15.29.3.3 (rev.
578, issued February 25, 2015, effective May 15, 2015) (addressing revalidation
applications not received within 120 to 125 days of the date the revalidation notice is
sent).
10

Forget-Schnowske reported that she has had “managing control” of the practice since
December 1, 2014. CMS Ex. 1 at 30. Only now, in furtherance of her arguments, does
Petitioner Forget-Schnowske, for the first time, contend that she was not the owner of the
practice prior to May 18, 2015. Furthermore, while the effective date of both petitioners’
billing privileges is the only issue for consideration in the instant case, I observe that the
failure to timely revalidate is one of several instances evidencing a pattern of failure to
comply with Medicare requirements, to include reporting changes in managing control,
ownership, and practice location. Regardless of whether Petitioner Forget-Schnowske
owned the practice at the time of the revalidation request, the unrefuted evidence shows
that Petitioner Forget-Schnowske had managing control of the practice at that time.
Further, Petitioner Forget-Schnowske was unquestionably the owner of Petitioner
AlignLife on October 9, 2015, when the notice of deactivation was mailed to the practice.
Yet, neither Petitioner AlignLife nor Petitioner Forget-Schnowske submitted a
revalidation application soon after receiving notice of the practice’s deactivation.
Petitioner’s failure to timely respond to the revalidation request and notice of deactivation
is not due to any fault of CMS or NGS, but rather, its own failure to provide a response.

To the extent that the petitioners are requesting equitable relief in the form of an earlier
effective date of reactivated billing privileges, I am unable to grant equitable relief. See
US Ultrasound, DAB No. 2302 at 8 (2010) (“[nJeither the ALJ nor the Board is
authorized to provide equitable relief by reimbursing or enrolling a supplier who does not
meet statutory or regulatory requirements”). Therefore, the effective date of January 13,
2016 must stand.

V. Conclusion

I uphold the January 13, 2016 effective date of the reactivation of Medicare billing
privileges for Petitioner AlignLife and Petitioner Forget-Schnowske.

/s/
Leslie C. Rogall
Administrative Law Judge

